United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                        IN THE UNITED STATES COURT OF APPEALS
                                                                                          April 10, 2006
                                 FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                           No. 05-50612
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                              Plaintiff-Appellee,

versus

LEROY GEAMES, also known as LeRoy Greames,

                                                                            Defendant-Appellant.

                                         --------------------
                            Appeal from the United States District Court
                                 for the Western District of Texas
                                    USDC No. 4:04-CR-224-1
                                         --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

         Leroy Geames appeals his convictions for importation of and possession of less than 50

kilograms of marijuana with the intent to distribute, in violation of 21 U.S.C. §§ 952, 960, and

841(a)(1). He argues that the evidence was insufficient to support his convictions, specifically, that

there was insufficient evidence to show his guilty knowledge of the marijuana secreted in his vehicle.

         Geames’s sufficiency challenge is reviewed to see whether a “reasonable trier of fact could

have found that the evidence established guilt beyond a reasonable doubt.” United States v. Bell, 678

         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                             No. 05-50612
                                                  -2-

F.2d 547, 549 (5th Cir. 1982) (en banc). To obtain convictions for possession with the intent to

distribute and for importation of marijuana, the Government was required to prove Geames’s guilty

knowledge beyond a reasonable doubt. See § 841(a)(1); see also United States v. Lopez, 74 F.3d

575, 577 (5th Cir. 1996). Because the drugs in the instant case were hidden, the Government was

required to establish more than Geames’s control of the vehicle in question. See United States v.

Pennington, 20 F.3d 593, 598 (5th Cir. 1994). The Government was required to present additional

circumstantial evidence that is suspicious in nature or demonstrates guilty knowledge. United States

v. Villarreal, 324 F.3d 319, 324 (5th Cir. 2003).

        The Government met its burden, presenting ample circumstantial evidence, in addition to his

control of the vehicle in which the drugs were found, from which the jury could reasonably infer

Geames’s guilty knowledge. Agent testimony established that Geames was agitated and nervous at

both the primary and secondary inspection of the vehicle and that he avoided watching the search of

his vehicle. The government elicited testimony from a customs agent that, normally, persons with

nothing to hide will watch the inspection of their vehicle because they are concerned about their

personal belongings. Additionally, the vehicle Geames was driving had been recently washed, which

agents stated is commonly done by drug smugglers to mask the smell of the narcotics in their vehicle.

The testimony was conflicting concerning the reason Geames gave for why he had washed the

vehicle. The agents testified that Geames told them an implausible story that he was required to

return the vehicle clean to the rental car company, located in New York 2,200 miles away. Geames

testified that the reason he washed the vehicle was in order to use pesos that he would not be able

to use in the United States; he also said he liked to “travel in style.”

        Testimony from the agents showed that Geames gave conflicting and implausible statements

regarding the purpose of his trip. By one account, Geames told officers that he had gone to Mexico
                                          No. 05-50612
                                               -3-

to “witness to poor Mexicans.” However, when officers inquired after his Spanish-speaking abilities,

Geames was unable to translate the phrase “what is your name.” At another point, Geames stated

that he had gone to Ojinaga to buy cheap leather goods. The fact that Geames did not actually buy

or have any leather goods in his possession suggested that his story was unlikely, though Geames did

testify that the leather goods were too expensive. At trial, Geames offered a third, new story about

his reason for going to Mexico. He said that his co-defendant was looking for a man named Diablo,

who allegedly owed his co-defendant money, but that they were unable to find him. Considered

together, the testimony provided sufficient circumstantial evidence of Geames’s guilty knowledge.

See United States v. Ortega Reyna, 148 F.3d 540, 544 (5th Cir. 1998). The district court’s judgment

is AFFIRMED.